Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                             
                                          
                                                     Response to Amendment
Based on applicant’s amendment, filed on 7/21/2021, see page 2 through 7 of the remarks, with respect to cancellation of claims 6, 8, 11, and amended claims 1, 7, 9, 10 and 12-13, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112(a) rejection and rejection of 102(a)(1) for claims 1-5, 7, 9-10 and 12-20, are hereby withdrawn.    
             The claims 1-5, 7, 9-10 and 12-20 now renumbered as 1-17 are allowed.  



                                             REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to breast imaging techniques5 such as tomosynthesis, and more specifically to systems and methods for obtaining, processing, synthesizing, storing and displaying a breast imaging data set or a subset thereof.
           Based on applicant’s amendment, with respect to claim 1, the closest prior art of record (Chen), reference is directed to breast imaging using tomosynthesis, and more specifically to a system and method for guiding the navigation of a tomosynthesis data set, which employs a synthesized 2D image that is obtained by importing relevant data from the tomosynthesis data set into the synthesized image, but does not teach or suggest, among other things, “at each multi-level feature module of the plurality, “generating a feature map” depicting regions in the respective image slice having the at least one “assigned feature”; and combining the generated feature maps into an object map that indicates a probable location of the respective high-
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Chen) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
August 5, 2021